—Determination of respondent State Liquor Authority dated April 13, 1994, suspending petitioner’s liquor license for 40 days and imposing a $1,000 bond forfeiture, upon a finding that petitioner sold liquor to a minor in violation of Alcoholic Beverage Control Law §65 (1), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [David *374Levy, J.], entered on or about May 25, 1994) is dismissed, without costs.
Substantial evidence that petitioner violated Alcoholic Beverage Control Law § 65 (1) was provided by the undercover officer’s testimony that his partner, an undercover police cadet, was served an alcoholic beverage by petitioner’s bartender without being asked for identification, and the cadet’s police identification card showing that he was only 20 years old at the time. The penalty does not shock our sense of fairness, especially since this was petitioner’s second violation of section 65 (1) within six months. Concur—Murphy, P. J., Sullivan, Rosenberger and Ross, JJ.